PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/491,357
Filing Date: 19 Apr 2017
Appellant(s): CAN Technologies, Inc.



__________________
Philip Alford
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/31/2022.

Every ground of rejection set forth in the Office action dated 11/02/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5, 7, 22 , 25-26, 28-30, 33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hartnell US Patent Application Publication No. 2009/0202672 (hereinafter referred to as Hartnell) in view of El-Saidy, "Evaluation of Cluster Bean Meal Cyamposis fefrugonoloba as a Dietary Protein Source for Common Carp Cyprinus carpio L.", World aquaculture Society, 2005, 36(3), pages 311-319 (hereinafter referred to as El-Saidy) and Kalanjiam, “Effect of Guar (Cyamopsis tetragonolobus ) Meal Based Diets on Growth Performance and Feed Utilization in Asian Catfish, Pangasianodon hypophthalmus Fingerlings”,  J. Fish. Soc. Taiwan, 2014, 41(2), pages 135-144 (hereinafter referred to as Kalanjiam).

Regarding claims 1, 5, 22, 29-30 and 36-38, Hartnell teaches an extruded pellet feed for Atlantic salmon comprising 25-50% fish meal, 35%-55% protein and 20-40% fat ([0130], Table 3). Atlantic salmon is known to be a marine salmon as recited in claim 38. The amount of protein, fat and/or fish meal as disclosed by Hartnell encompasses or overlaps with those recited in claims 1, 22 and/or 30. Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Hartnell teaches that the salmon feed comprises fish meal, soy product and gluten product as the protein source (Table 3), but is silent regarding the salmon feed comprising guar meal.
El-Saidy teaches that guar meal (e.g., CBM) that comprises 39.4% protein could suitably function as a protein source to partially replace fish meal in a fish feed such as carp fish feed (Abstract; page 311, right column, para. under Experimental; page 312, left column, first para.;Table 1). El-Saidy also teaches that the protein composition and amino acid profile of guar meal is similar to soybean, which is high in lysine but deficient in the sulfur amino acid (page 316, left column, first para. under “Discussion” and Table 2).
Kalanjiam teaches that guar meal that comprises at least 50% crude protein could suitably function as a protein source to partially replace soybean meal in a fish feed such as catfish feed (Abstract; page 136, left column, bottom Para.; Table 4).
Hartnell, EI-Saidy and Kalanjiam are all directed to feed for omnivorous fishes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by replacing part of soy product and/or fish meal with the guar meal comprising 39.4% or at least 50% protein because prior art has established that guar meal has a protein composition and amino acid profile that is similar to soybean meal and is an art-recognized substance suitable for functioning as a protein source in an omnivorous fish feed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 
El-Saidy teaches that 39.4% by weight of the guar meal is protein (Table 1), which is very close to the lower endpoint (e.g., 40%) of the range recited in claims 1 and 29, given that both El-Saidy and the instant invention are directed to an omnivorous fish feed comprising guar meal as the protein source. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
The guar meal as disclosed by Kalanjiam contains at least 50% crude protein (page 136, left column, bottom para). This amount overlaps with that recited in claims 1 and 29. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Hartnell in view of EI-Saidy and Kalanjiam is silent regarding the amount of guar meal in the salmon feed. However, both El-Saidy and Kalanjiam teach that the proportion of guar meal in the fish feed affects weight gain, specific growth rate and feed efficiency of the carp fish or catfish (EI-Saidy: page 314, right column, bottom para.; page 316, right column, para. 2-3; Kalanjiam: Abstract; Table 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of guar meal in the salmon feed such that salmon will have preferable weight gain, specific growth rate and feed efficiency. As such, the amounts of guar meal in the salmon feed as recited in claims 1, 22 and 36-37 are merely obvious variants of the prior art. 
Further regarding claims 5 and 29, the amount of protein in the salmon feed that is from guar meal depends on the amount of guar meal in the salmon feed given that the amount of protein in a certain guar meal is fixed. As enumerated above, a skilled artisan would have been motivated to modify the amount of guar meal in the salmon feed such that salmon will have preferable weight gain, specific growth rate and feed efficiency. Thus, the amount of protein in the salmon feed that is from guar meal as recited in claims 5 and 29 are merely obvious variants of the prior art.
Further regarding claims 36-37, since the combination of prior art teaches and/or at least suggests the claimed salmon feed, it logically follows that digestion of the feed as disclosed by Hartnell in view of EI-Saidy and Kalanjiam will result in faeces having the particle size distribution and the resistance to mechanical degradation as claimed. See In re Best and In re Spada (MPEP 2112.01 I-II).
 	
Regarding claims 2-3, given that both El-Saidy and Kalanjiam teaches that the guar meal is from guar seed (EI-Saidy: Abstract and Kalanjiam: page 136, left column, bottom para.) and that the guar seed is known to consist of hull, endoplasm and germ, the protein of guar meal as disclosed by El-Saidy or Kalanjiam necessarily are extracted from guar germ, guar hull and guar endosperm.
 
Regarding claim 7, Hartnell teaches that the salmon feed comprises starch (Table 3). Where the claim requires the presence of a starch as the “binder”, the starch as disclosed by Hartnell is interpreted to meet the claim. 
Regarding claim 25, Hartnell teaches that the salmon feed is in the form of pellets and is the diet for salmon ([0130]), which will necessarily have the size suitable for salmon.
Regarding claim 26, Hartnell teaches that the salmon feed comprises a salmon coloring agent (e.g., carotenoid, Table 3).
Regarding claim 28, Hartnell teaches that the salmon feed comprises 5-35% vegetable protein concentrate (e.g., 0-15% soy product and 5-20 gluten product, 35%-55% protein and 20-40% fat ([0130], Table 3). Hartnell is silent regarding the vegetable protein concentrate and guar meal taken together being about 20-33% of the salmon feed by weight. However, the total amount of vegetable protein concentrate and guar meal in the salmon feed partially depends on, inter alia, the amount of guar meal in the feed. As enumerated above, a skilled artisan would have been motivated to vary the amount of guar meal in the salmon feed such that the salmon has preferable weight gain, specific growth rate and feed efficiency. As such, the amounts of guar meal combined vegetable protein concentrate in the salmon fish feed as recited in the claims is merely an obvious variant of the prior art. 
Regarding claim 33, Hartnell teaches a salmon feed comprising 25-50% fish meal, 5-35% vegetable protein concentrate (e.g., 0-15% soy product and 5-20 gluten product, 35%-55% protein and 20-40% fat ([0130], Table 3). The amount of protein, fat and vegetable protein concentrate as disclosed by Hartnell encompasses or overlaps with those recited in the claim. Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Hartnell teaches that the salmon feed comprises 25-50% fish meal and 5-35% vegetable protein concentrate which encompasses the embodiment where there is more vegetable protein concentrate than fish meal, Hartnell renders obvious the limitation that the protein content of the salmon feed is primarily vegetable protein.
Hartnell teaches that the salmon feed comprises fish meal, soy product and gluten product as the protein source (Table 3), but is silent regarding that the fish feed comprises guar meal.
El-Saidy teaches that guar meal (e.g., CBM) that comprises 39.4% protein could suitably function as a protein source in a fish feed such as carp fish feed (Abstract; page 311, right column, para. under Experimental; page 312, left column, first para.;Table 1). El-Saidy also teaches that the protein composition and amino acid profile of guar meal is similar to soybean, which is high in lysine but deficient in the sulfur amino acid (page 316, left column, first para. under “Discussion” and Table 2).
Kalanjiam teaches that guar meal that comprises at least 50% crude protein could suitably function as a protein source to partially replace soybean meal in a fish feed such as catfish feed (Abstract; page 136, left column, bottom Para.; Table 4).
Hartnell, EI-Saidy and Kalanjiam are all directed to feed for omnivorous fishes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by replacing part of soybean meal with guar meal comprising 39.4% or at least 50% protein because prior art has established that guar meal has a protein composition and amino acid profile that is similar to soybean meal and is an art-recognized substance suitable for functioning as a protein source in an omnivorous fish feed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 
Hartnell in view of EI-Saidy and Kalanjiam is silent regarding the amount of guar meal in the salmon feed. However, both El-Saidy and Kalanjiam teach that the proportion of guar meal in the fish feed affects weight gain, specific growth rate and feed efficiency of the carp fish or catfish (EI-Saidy: page 314, right column, bottom para.; page 316, right column, para. 2-3; Kalanjiam: Abstract; Table 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of guar meal in the salmon feed such that salmon will have preferable weight gain, specific growth rate and feed efficiency. As such, the amounts of guar meal in the salmon feed as recited in the claim is merely an obvious variant of the prior art. 
Regarding preamble limitation “faecally strengthened” and claim limitation that digestion of the salmon feed by salmon results in faeces in which greater than 90% of the faeces particle have a particle size greater than 50 µm, given that Hartnell in view of EI-Saidy and Kalanjiam teaches a salmon feed that that has essentially the same amounts of protein, fat, guar meal, and vegetable protein concentrate as that recited in the claim, it logically follows that the salmon feed as disclosed by Hartnell in view of EI-Saidy and Kalanjiam is faecally strengthened, and the digestion of which by salmon will result in faeces in which greater than 90% of the faeces particles have a particle size greater than 50 µm. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hartnell in view of El-Saidy and Kalanjiam as applied to claim 1, in further view of Koppe, WO 2005/110113 A1 (hereinafter referred to as Koppe).
Regarding claims 8-9, Hartnell in view of El-Saidy and Kalanjiam teaches what has been recited above but is silent regarding the fish feed comprising a non-starch binding agent as recited in claims 8, or algae meal or calcium alginate as recited in claim 9. 
Koppe teaches adding a non-starch type faecal binder such as algae meal or calcium alginate to fish feed such that faeces particles get a better shear resistance (page 6, line 7-23; page 7 line 18-20).  
Both Hartnell and Koppe are directed to fish feeds. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by incorporating algae meal or calcium alginate in the fish feed such that faeces particles get a better shear resistance.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hartnell in view of El-Saidy and Kalanjiam as applied to claims 22 and 26 above, and further in view of Chiou US Patent Application Publication No. 2009/0197321 (hereinafter referred to as Chiou).
Regarding claim 27, Hartnell teaches that the salmon feed comprises carotenoid coloring agent but is silent regarding the carotenoid being astaxanthin. In the same field of endeavor, Chiou teaches adding astaxanthin coloring agent to salmon feed to obtain a red and flavorful meat within a short period of time ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by including astaxanthin in the salmon feed to obtain a red and flavorful meat within a short period of time.
(2) Response to Argument
Regarding the 35 USC 103 rejection of claims 1-3, 5, 7, 22, 28-29 and 38, appellant argues on pages 8-10 of the Brief that the examiner erred by interpreting from El-Saidy and Kalanjiam that guar meal is a suitable protein source in all fish feeds, that it is unreasonable to extrapolate the results from carp and catfish to salmon given that salmon is different from catfish or carp thus feed testing and digestibility experiment are not predictive, and that a skilled person would not expect guar meal would have a favorable effect in salmon feed because the reference have described that guar meal has anti-nutrition or detrimental effects and the references have “never identified any beneficial effect on fish that would outweigh the reported detrimental effects of guar meal”.
Appellant’s arguments are considered but found not persuasive because:
EI-Saidy and Kalanjiam have established the success of guar meal as a protein source to replace soybean meal and/or fish meal in carp and catfish feed, manifesting that guar meal is an art-recognized protein source for fish feed. EI-Saidy additionally teaches that the protein composition and amino acid profile of guar meal is similar to soybean. Knowing that salmon feed as disclosed by Hartnell comprises soybean meal, and that carp, catfish and salmon are all omnivorous fishes, one of the ordinary skill in the art would have been motivated to replace part of the fish meal or soybean meal with guar meal, and reasonably expect such a substitution will be successful. 
Further, where prior art recognizes the problem or need in the art of fish feed (e.g., rising cost and uncertain availability of fish meal) and has identified finite number of  solutions (e.g., using alternative protein source such as soybean meal and/or guar meal), one of ordinary skill in the art could have pursued the known potential solutions of using guar meal in the salmon feed with a reasonable expectation of success. EI-Saidy and Kalanjiam has provided a roadmap for a skilled artisan to try the guar meal in the salmon feed to arrive at the claimed invention. 
It is noted that EI-Saidy were published earlier than Kalanjiam. Where it is reasonable to extrapolate the result from carp to catfish with a reasonable expectation of success, it is reasonable to extrapolate the results from carp and catfish to salmon as well, given that carp, catfish and salmon are all omnivorous fishes. Note that  MPEP 2143.02 II states that obviousness does not require absolute predictability.
Importantly, the rejection does not propose all the existing proteins in a salmon feeds are replaced by guar meal; the rejection only proposed a suitable amount of existing protein source being replaced by guar meal.  The examiner notes that appellant has not demonstrated the criticality associated with guar meal yet.
Further regarding the limitation about salmon feed, the examiner notes that the claims are directed to a feed composition in which salmon feed is essentially an intended use in a specific fish population.
Further regarding the feed testing, digestibility experiment and predictability as appellant has pointed out, running feed testing and digestibility experiment of guar meal on a feed such as salmon are nature of the art and merely requires routine experimentation, and such a routine experimentation is not an undue one. Note that patent law does not forbid routine testing.
Further regarding the detrimental effect and whether prior art has identified any beneficial effect on fish that would outweigh the reported detrimental effects of guar meal as proposed by the appellant, El-Saidy teaches that good digestive utilization of protein from guar meal occurs when incorporated at 50% of total replacement of fish meal provided good common carp growth. Furthermore, guar meal could reduce the cost of diet and increasing commercial profitability (page 317, right column 2nd para.). Similarly, Kalanjiam teaches that guar meal could be included up to 10% by replacing soybean meal at 50% during feed formulation for catfish without affecting the growth performance and feed utilization (Abstract). Both El-Saidy and Kalanjiam are suggesting replacing part of fish meal or soybean meal in a fish feed with guar meal, which is considered as a strong evidence that the beneficial effect of guar mean has outweighed the detrimental effects in a fish feed. Further regarding the detrimental effect as asserted by the appellant, appellant is invited to refer to El-Saidy who teaches that anti-nutritional factors such as trypsin inhibitor and tannins are easily inactivated by heat treatment, and that protein meal that is deficient in methionine could be supplemented with methionine amino acid when replacing fish meal (page 316, first para. under “Discussion”; page 311, 1st para. under “Materials and Methods”; page 316, left column, bottom para. right column, 1st para.). As such, most, if not all the detrimental effects associated with guar meal as asserted by the appellant could be avoided or alleviated.
	Appellant argues on pages 10-12 of  the Brief that the examiner erred by interpreting from El-Saidy and Kalanjiam that guar meal should be interchangeable with soybean meal in all fish feed.
Appellant’s arguments are considered but found not persuasive. The examiner does not take the position that soybean meal and guar meal are “interchangeable” in “all” fish feed. Instead, the examiner takes the position that where prior art teaches that the protein composition and amino acid profile of guar meal is similar to soybean meal, that it is known to be suitable in the art to have replaced part of fish meal with soybean meal in a salmon feed, and it is also known to be suitable to have replaced part of the fishmeal or soybean meal with guar meal in other fish feed,  it would have been obvious to one of ordinary skill in the art to have replaced the fish meal or soybean meal in the salmon feed with guar meal with reasonable expectation of success.
Appellant argues on pages 12-13 of the Brief that the examiner erred by failing to properly evaluate objective evidence that showed more than would have been predicated by the prior art. In particular, appellant asserts that the examiner fails to weigh appellant’s evidence showing the faecal advantage of using guar meal in salmon feed as claimed.
Appellant’s arguments are considered but found not persuasive. Examiner has properly evaluated all the objective evidences submitted by the appellant asserting the faecal advantage but has determined that such an advantage is not greater than expected, for the reason that preponderance of references has shown that the existence of guar gum in guar meal is known to result in faeces having larger size and having more resistance to mechanical stress (see para. 44-46 of the office action mailed 11/02/2021). See MPEP 716.02(a) I. Evidence must show unexpected results. Greater than expected results are evidence of nonobviousness.
	Appellant argues on pages 14-16 of the Brief that examiner erred by failing to properly evaluate appellant’s rebuttal evidence including the Declaration. For example, appellant argues the examiner’s rationale is in error because Lee and Brinker as pointed by the examiner does not suggest guar meal has faecal binding property, that the examiner’s reliance on possible residual gum in guar meal is contradictory because examiner argues that antinutritive are removed , and that the examiner has provided nothing that contradicts the facts set forth in the declaration.
	Appellant’s arguments are considered but found not persuasive. Examiner has properly evaluated all the rebuttal evidence and the declaration submitted by the appellant but has determined they are not sufficient in rebutting the prima facie case of obviousness because: First, Lee and Brinker as an evidentiary reference have recognized that although guar meal is different from guar gum, guar meal undoubtedly (not just being possibly as appellant asserted) has residue guar gum, which is known to result in faeces having larger size and having more resistance to mechanical stress. As such, it is not surprising at all if one finds out that guar meal could deliver the faecal advantage. Second, the examiner’s reliance on residual gum in guar meal is not contradictory, for the reason that antinutritive present in guar meal is not guar gum, but is trypsin (See page 316 para. “Discussion: of El-Saidy). Appellant appears to have mistaken guar gum in the guar meal for antinutritive. Third, the examiner submits that the examiner has properly rebuts all the facts set forth in the declaration. See para. 37-47 of the office action mailed 11/02/2021. On the other hand, appellant has failed to shed light on which facts in the declaration is not addressed by the examiner.
Appellant argues on pages 16-17 of the Brief that the examiner erred by failing to identify any valid teaching or rationale that would lead one to select the claimed range of guar meal. Appellant goes on to argue on pages 19-20 of the Brief that the examiner erred because no cited reference teaches the subrange of guar meal, and that the examiner has erred  because no cited reference describes the functional limitations as recited in claims 33 and 36-37.
Appellant’s arguments are considered but found not persuasive. Both El-Saidy and Kalanjiam teach that the proportion of guar meal in the fish feed affects weight gain, specific growth rate and feed efficiency of the fish. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of guar meal in the salmon feed such that salmon will have preferable weight gain, specific growth rate and feed efficiency. As such, the amounts of guar meal in the salmon feed as recited in the claims are merely obvious variants of the prior art. However, appellant has failed to show the criticality associated the amount of guar meal as recited in the claims.
As for the functional limitation recited in claims 33 and 36-37, given that Hartnell in view of EI-Saidy and Kalanjiam teaches a salmon feed that that has essentially the same amounts of protein, fat, guar meal, and vegetable protein concentrate as that recited in the claim, it logically follows that the salmon feed as disclosed by Hartnell in view of EI-Saidy and Kalanjiam is faecally strengthened, and the digestion of which by salmon will result in faeces in which greater than 90% of the faeces particles have a particle size greater than 50 µm. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
 
Appellant argues on pages 17-19 of the Brief that the examiner erred to the extent that they find inherency between the claimed salmon feed and the catfish or carp feed of the cited reference.
Appellant’s arguments are considered but found not persuasive. The examiner does not take the position that salmon feed is the same as catfish feed or carp feed. The examiner has relied on Hartnell as modified by El-Saidy and Kalanjiam to teach an extruded salmon feed that comprises guar meal, protein  and fat. See para. 8-17 of the office action mailed 11/02/2021.
Appellant argues on page 21 of the Brief that it would not have been obvious to use astaxanthin with guar meal, for the reason that cited references do not describe use of guar meal for salmon feed.
Appellant’s arguments are considered but found not persuasive. The rejection is over Hartnell as modified by El-Saidy and Kalanjiam, which teaches an extruded salmon feed that comprises guar meal, protein and fat. Besides, Hartnell discloses that the salmon feed comprises carotenoid coloring agent. Chiou teaches adding astaxanthin coloring agent to salmon feed to obtain a red and flavorful meat within a short period of time ([0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by including astaxanthin in the salmon feed to obtain a red and flavorful meat within a short period of time.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793            
                                                                                                                                                                                            /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.